                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                             NORTHERN DISTRICT OF CALIFORNIA

                                   6                                         SAN JOSE DIVISION

                                   7

                                   8     ELISA ARROYO,                                     Case No. 17-cv-06211-BLF
                                   9                    Plaintiff,
                                                                                           ORDER GRANTING DEFENDANT’S
                                  10              v.                                       UNOPPOSED ADMINISTRATIVE
                                                                                           MOTION TO FILE EVIDENCE UNDER
                                  11     INTERNATIONAL PAPER COMPANY,                      SEAL
                                  12                    Defendant.                         [Re: ECF 41]
Northern District of California
 United States District Court




                                  13

                                  14           Defendant has filed an Administrative Motion to File Evidence Under Seal (ECF 41) in
                                  15   connection with Defendant’s opposition to Plaintiff’s motion for class certification. Specifically,
                                  16   Defendant seeks to redact personal information from a single declaration of “Employee A.”
                                  17   Defendant explains that while Employee A agreed to provide a declaration regarding Employee
                                  18   A’s work history and work schedule, and to provide Employee A’s wage statement, Employee A
                                  19   requested that personal identifying and financial information be kept confidential. See Olsen Decl.
                                  20   ¶¶ 1-4, ECF 41-1. The sealing motion is unopposed by Plaintiff.
                                  21           “Historically, courts have recognized a ‘general right to inspect and copy public records
                                  22   and documents, including judicial records and documents.’” Kamakana v. City and Cnty. of
                                  23   Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006) (quoting Nixon v. Warner Commc’ns, Inc., 435
                                  24   U.S. 589, 597 & n.7 (1978)). Consequently, filings that are “more than tangentially related to the
                                  25   merits of a case” may be sealed only upon a showing of “compelling reasons” for sealing. Ctr. for
                                  26   Auto Safety v. Chrysler Grp., LLC, 809 F.3d 1092, 1101-02 (9th Cir. 2016). Filings that are only
                                  27   tangentially related to the merits may be sealed upon a lesser showing of “good cause.” Id. at
                                  28   1097.
                                   1          Sealing motions filed in this district also must be “narrowly tailored to seek sealing only of

                                   2   sealable material.” Civil L.R. 79-5(b). A party moving to seal a document in whole or in part

                                   3   must file a declaration establishing that the identified material is “sealable.” Civ. L.R. 79-

                                   4   5(d)(1)(A). “Reference to a stipulation or protective order that allows a party to designate certain

                                   5   documents as confidential is not sufficient to establish that a document, or portions thereof, are

                                   6   sealable.” Id.

                                   7          These requirements are satisfied here. The good cause standard governs, because the

                                   8   sealing request relates to evidence offered to oppose class certification rather than to a document

                                   9   going directly to the merits of Plaintiff’s claims. Good cause exists to protect the Employee A’s

                                  10   personal information. The sealing request is supported by the declaration of Defendant’s counsel.

                                  11   See Olsen Decl., ECF 41-1. The request is narrowly tailored, as only Employee A’s identifying

                                  12   and financial information is redacted.
Northern District of California
 United States District Court




                                  13          Accordingly, Defendant’s Administrative Motion to File Evidence Under Seal (ECF 41) is

                                  14   GRANTED.

                                  15          IT IS SO ORDERED.

                                  16

                                  17   Dated: February 12, 2019

                                  18                                                    ______________________________________
                                                                                        BETH LABSON FREEMAN
                                  19                                                    United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
